20. Annual report from the Council to Parliament on the main aspects and basic choices of the common foreign and security policy (CFSP) in 2009 (
Mr President, while you are enjoying yourself with your jokey and unorthodox approach to dealing with requests from the floor for check votes, may I humbly submit that, if you were to go a little slower, the interpretation could keep up with your announcements, and we could then vote in a more timely fashion. You are going a little fast and there is a little delay.
Mr Chichester, what I will retain from this intervention is what I assume is your approval of my unorthodox ways.
Before the vote on paragraph 33, initial text:
Mr President, it is pointless for me to quote it. It is included in the explanation of vote: it begins with 'welcomes' and ends with 'manner'. You can read it in the text.
Mr President, in this case, too, the text is included in the voting list. I would just like to make one comment: the subject is the protest against the condemnation of demonstrators in Bahrain and criticism of that conduct.
Mr Albertini, no, it is the oral amendment to Amendment 7 after paragraph 45.
Mr President, I made a mistake when reading the text. We deleted the name 'Macedonia' in order to avoid trampling on some people's sensibilities, including those, I believe, of the President.
Therefore, only the expression 'former Yugoslav Republic of Macedonia' was used. We deleted the name 'Macedonia'.
Mr President, I have to echo Mr Chichester's earlier intervention. We are being given by our interpreters the choice to vote 'no' after you have said 'Εγκρίνεται' ['Adopted']. I am not aware that the ability to speak Greek is required of MEPs. If it is going to be, please tell us. If not, please slow down slightly.
The answer to this question is that the ability to speak Greek is required by MEPs.
(Applause and laughter)
Listen. I can do this extremely slowly but this is how this goes, dear colleagues, I have not changed the way I do the votes every time. As you know, all the interpreters have a voting list in front of them. If they do not, they should. It does not depend on how fast or how slowly a President announces in whatever language the numbers; the interpreters have the list in front of them. At any rate, I will try to be a little slower if that would make it better. Is that OK?
Mr President, you speak very good English, as you have amply demonstrated. Why, therefore, do you persist in this charade - pantomime - of speaking this unnecessary Greek?
(Prolonged noise)
Mr President, please excuse me. I may be wrong, but I do not remember voting on the oral amendment to paragraph 68.
Unless I am mistaken, we have skipped the oral amendment I mentioned earlier concerning condemnation of the attitude of the Bahraini Government. We should therefore proceed to the vote.
Mr Albertini, the answer to that is that we adopted Amendments 13 and 18 and so the original paragraph on which you had the oral amendment fell.
Before the final vote:
Mr President, I wanted to support Mr Albertini. I think we could vote his oral amendment as an addition to the paragraph we voted on because it would be positive if this House were to condemn what is happening in Bahrain, especially the death sentences.
(Applause)
Mr President, I want to support that because it must have been a mistake, either in our voting lists or in our voting procedure, but there was such unanimity in supporting it that it would be very strange if it were not included.
I think the House would agree with the proposal by Mr Goebbels and Mr Albertini to vote on it as an addition or as a separate paragraph.